Interim Decision #1490

lirAT TER OF OALIDILLO—VILTALOBOS

In Deportation Proceedings
A-8469070
Decided By Board July 8, 1985
Respondent is ineligible for a nano pro Vino waiver wader section 212(g), Immigration mid Nationality Aet, as amended, of the ground of excludability
(section 212(a)(9)) existing at the time of his last entry in 1888, based
on a claim of hardship to his alleged 'United States citizen wife whom
he married on May 24;1995, and to the child of this union,'since this marriage did not exist at the time of his last entry.
CHARGE •
•

Order: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1))--Convicted
of crime involving moral turpitude—incest.

Respondent, a 42-year-old married male alien, native and last a
citizen of Mexico, was admitted to the United States for permanent
residence in 19b3. In 1960 he was arrested in Juarez, Mexico, for
incest and held for two months while awaiting trial; in 1961 hewas convicted and sentenced to imprisonment for two years and
six months (ha served no time under the sentence). Respondent last
entered the United States on January 31, 1963. He was them
excludable as one who had been convicted of a crime involving
moral turpitude prior to his entry (section 212(a) (9) of the Act,
-8 U.S.C. 1182(a) (9)). We found respondent deportable (January 15, 1965) and we
denied his application for a waiver, vow pro' tuna, under section
212(g) of the Act (8 U.S.C. 1182(g)) of the ground of excludability existing at the time of his last entry. The application for the
waiver was based upon the claim that exclusion would result in
extreme hardship to his United States citizen wife (Maria de Jesus
Caudillo) and citizen daughter (Juanita. Caudillo). The applica
tion was denied on the ground that respondent's deportation would
not result in. extreme hardship to the citizens sincehe bad not lived
with them for some time, since he had been deceitful in revealing
259

Interim Decision ;#1490
the nature of the relations with them, and since he had been convicted of a crime involving moral turpitude.
Respondent now requests that he be granted the waiver under
section 219(g) of the Act because his deportation would'now result

in extreme hardship to Eliza Subia, allegedly a United States citizen
whom he married on May 24, 1965, and to the child of this union
(Gabriel) who was born on . March 24, 1964; Eliza Subia, was
expected to give birth to a second child 'shortly.
The Service opposes the motion on :the ground that respondent is
not eligible for a Tam pro tune waiver based on a claim of hardship
to Eliza Subia and the child of this union since ha had not been
married to her at the time of his last entry. The contention is well
founded.
We are not authorized to grant an advance waiver since the respondent requires a visa to enter the United States for permanent
residence and we do not have the power to grant the relief under
such circumstances (Matter of DeG— 8 I. & N. Dee: 325; Matter
of DeF : ,
– -

8LR

•

N. Dec. 68).

(A motion for reconsideration or reopening was denied by the
Board on April 21, 1965; the motion requested reconsideration
under Rosenberg v. Fleuti, 347 U.S.• 449.)
ORDER: It is ordered that the motion be and the same is hereby
denied.

260

